DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection, see discussion below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramstein et al. (US 20100016855 A1, January 21, 2010) (hereinafter “Ramstein”) in view of Allen et al. (US 20130304059 A1, November 14, 2013) (hereinafter “Allen”) and Belson et. al. (US 20130150832 A1, June 13, 2013) (hereinafter “Belson”).
Regarding claim 1, Ramstein teaches a surgical tool system comprising: a handle (12, Fig 1), a surgical tool shaft (14, Fig. 1) having a distal end and a proximal end, wherein the proximal end of the surgical tool shaft is connected to the handle (12, Fig. 1); and a plurality of surgical tool tips (construed as 16, Fig. 1) detachably connectable to the distal end of the shaft; wherein the surgical tool shaft includes a low power electrical interface (22, Fig. 2A), a high power electrical interface (20, Fig. 1A), and a mechanical interface (e.g., 30, Fig. 2A).  See, e.g., [0016], [0019], [0026], [0027] and Figs. 1, 2A.
As shown below, Ramstein teaches a handle (12) and a surgical tool shaft (14).  Ramstein also teaches a plurality of surgical tool tips (16) detachably connectable to the distal end of the shaft (14).

    PNG
    media_image1.png
    887
    480
    media_image1.png
    Greyscale

1  Ramstein teaches interface portion 14 is designed to transfer mechanical power by enabling mechanical translation.  See, e.g., [0028] (“. . . interface portion 14 is an electromechanical interface device designed to enable mechanical translation and electrical communication between handle portion 12 and distal portion 16.”) (emphasis added).  So, because it transfers mechanical power, Ramstein’s interface portion 14 is properly construed as a shaft.  
Indeed, Ramstein describes portions of interface portion 14 as a shaft.  See, e.g., [0027] (“. . . interface portion 14 includes a substrate 18 containing any suitable material for providing support for the other elements. . . . substrate 18 is formed having a hollow cylindrical shaft . . .) (emphasis added).  See also Figs. 2A and 2B, reproduced below.

    PNG
    media_image2.png
    901
    478
    media_image2.png
    Greyscale

Therefore, Ramstein teaches “a handle; a surgical tool shaft having a distal end and a proximal end, wherein the proximal end of the surgical tool shaft is connected to the handle; and a plurality of surgical tool tips detachably connectable to the distal end of the shaft.”
Ramstein does not explicitly teach wherein at least some of the surgical tool tips have electrical motors which connect to the high power electrical interface.  Allen teaches wherein at least some of the surgical tool tips have electrical motors (e.g., 116, 118, Fig. 5A).  See, e.g., [0037].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Allen with the teachings of Ramstein such that wherein at least some of the surgical tool tips have electrical motors which connect to the high power electrical interface in order to easily actuate various end effectors (e.g., drills, saws).  
Ramstein does not explicitly teach wherein the shaft is configured to be advanced through a cannula to access a body cavity.  
Belson teaches a shaft with modular tips configured to be advanced through a cannula to access a body cavity.  See, e.g., [0007] (“Greater advantages can be achieved for the benefit of the patient and the convenience of the surgeon by retaining the laparoscopic component, while minimizing the invasiveness and simultaneously improving the effectiveness of the laparoscopic tools used. This can be achieved by utilizing modular laparoscopy tools with very thin shafts to minimize the puncture size needed to insert the tools through the abdominal wall and using the NOTES endoscope working channel or an overtube or tube as a conduit to deliver the larger diameter working tips of the modular laparoscopy tools that will attach to the shaft or shafts inside the body. Alternatively, a single larger laparoscopic cannula can be used to deliver the larger diameter working tips of the modular laparoscopy tools to the surgical site.”); [0011] (“The invention also provides a modular laparoscopic surgery tool with a connector that is easy to connect and disconnect, that connects a small shaft to a bigger tip where the connector either delivers the actuation force needed for the actuation of the tip and/or delivers the energy required for an actuation element that is located inside the tip and/or delivers control signals to a tip that has both an actuation element (like a motor) and energy source (like a battery) where the shaft also holds the tip in space and moves the entire tip from one spot to another in space.”); [0084] (“It should be noted that the tip may also be connected to the shaft inside of an organ in the patient's body in order to facilitate internal surgery within the organ. For example, for performing intragastric surgery, the tip can be delivered through the esophagus into the stomach and attached to a shaft inserted through the abdominal wall and through a small opening or incision in the gastric wall into the stomach. Similarly, tips for performing intrauterine surgery can be delivered through the vagina and attached to a shaft inserted laparoscopically into the uterus.”) (emphasis added).  See also [0012]; [0039]; [0260] (disclosing disposable tips).
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Belson with the teachings of Ramstein such that wherein the shaft is configured to be advanced through a cannula to access a body cavity (as recited in claim 1) in order to use the invention in a standard laparoscopic procedure.
Regarding claim 2, Ramstein teaches a surgical tool system wherein at least some of the surgical tool tips have sensors which connect to the low power electrical interface.  See, e.g., [0016], [0027] and Fig. 2A.
Regarding claims 3 and 5, Ramstein teaches a surgical tool system wherein at least some of the surgical tool tips have cameras which connect to the low power electrical interface (as recited in claim 3); wherein the electrical motors are connected to cameras for adjusting focus or magnification (as recited in claim 5).  See, e.g., [0003].  Official Notice is given that cameras typically have electrical motors that adjust focus and magnification.
Regarding claim 4, Ramstein teaches a surgical tool system wherein at least some of the surgical tool tips have electrodes which connect to the high power electrical interface.  See, e.g., [0016], [0027] and Fig. 2A.
Regarding claims 6-8, Ramstein teaches a surgical tool system wherein the mechanical interface provides linear actuation (as recited in claim 6); wherein the mechanical interface provides rotational actuation (as recited in claim 7); wherein the mechanical interface provides both rotational and linear actuation (as recited in claim 8).  See, e.g., [0022]. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramstein in view of Allen and Belson, as applied to claim 1, and further in view of Solingen (US 20020107533 A1, August 8, 2002).
Regarding claims 9-11, Ramstein teaches a surgical tool system, except wherein the mechanical interface includes a lock mechanism.  However, Ramstein teaches that the surgical tool may be a clamp.  See, e.g., [0026].  Solingen teaches a surgical clamp comprising a distal end of the tool shaft includes a surface feature which mates with a lock mechanism on the tool tip; and wherein the surface feature comprises a pawl.  See, e.g., [0030] (“the push-pull rod could be configured as a ratchet rack and a pawl provided within the mechanism, in which case actuation of the jaws would be effected by axial displacement of an actuator. Other arrangements are also possible.”).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Solingen with the teachings of Ramstein such that the distal end of the tool shaft includes a surface feature which mates with a lock mechanism on the tool tip (as recited in claim 9); wherein the surface feature is configured to rotate the shaft relative to the tool tip to release the tool tip from a holding member (as recited in claim 10); wherein the surface feature comprises a pawl in order to securely lock the surgical clamp (as recited in claim 11).

Prior Art of Record
The prior art made of record and not relied upon is considered to be pertinent to applicant's disclosure.
Pell et al. (US 20130331646 A1, December 12, 2013) teach modular and multiple tool tip interfaces.  See, e.g., Fig. 9, 16, and associated text. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT LUAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 For example, Collins Dictionary defines the term “shaft” as “a rod that turns around continually in order to transfer movement in the machine.”  See https://www.collinsdictionary.com/us/dictionary/english/shaft.